1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     ARTHUR LEE GARRISON,                              Case No. 3:17-cv-00391-MMD-WGC
7                                         Plaintiff,                  ORDER
             v.
8
      LT. BROWN, et al.,
9
                                     Defendants.
10

11

12          Plaintiff Arthur Lee Garrison, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge William G. Cobb (ECF No. 99), recommending that the Court deny Plaintiff’s

16   motion for a preliminary injunction (“Motion”) (ECF No. 77). To date, Plaintiff has not filed

17   an objection to the R&R. For this reason, and as explained below, the Court adopts the

18   R&R and will deny Plaintiff’s Motion.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

6    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

7    1226 (accepting, without review, a magistrate judge’s recommendation to which no

8    objection was filed).

9           While Plaintiff has failed to object to Judge Cobb’s Recommendation to deny his

10   Motion, the Court will conduct a de novo review to determine whether to adopt the R&R.

11   Judge Cobb found Plaintiff had neither shown he was likely to succeed on the merits of

12   his claim, nor had he shown a likelihood of irreparable injury. (ECF No. 99 at 7-8.) To the

13   contrary, Judge Cobb found that the record tended to show Plaintiff had received

14   adequate treatment for his throat. (Id.) Having reviewed the R&R, the Court agrees with

15   Judge Cobb.

16          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

17   99) is adopted in full.

18          It is further ordered that Plaintiff’s motion for a preliminary injunction (ECF No. 77)

19   is denied.

20          DATED THIS 27th day of December 2019.

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
